Citation Nr: 0836657	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for urethral 
stones.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for left 
urethral lithiasis (claimed as kidney stones) because 
evidence submitted was not new and material.    


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied 
service connection for left urethral lithiasis.
 
2.  Evidence received since the June 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for urethral 
stones.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision which denied service 
connection for left urethral lithiasis is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the June 2004 rating 
decision is not new and material; the claim for service 
connection for urethral stones is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
An April 2006 letter informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  The letter also notified 
the veteran of the type of specific evidence necessary to 
establish a disability rating or effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The April 2006 VCAA 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence and provided 
notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The veteran's service treatment records, VA and private 
treatment reports, and various lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including calculi of 
the kidney or bladder, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's claim for service connection for left urethral 
lithiasis was previously denied in a June 2004 rating 
decision.  The Board is required to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

C.  Analysis

Claims for service connection for left urethral lithiasis or 
urethral stones were previously denied in a June 2004 rating 
decision and in an August 1969 Board decision.  The last 
final rating decision was in June 2004.  In that decision, 
the RO found that the veteran had not submitted new and 
material evidence to reopen the previously denied claim.  
Medical evidence submitted at that time showed that the 
veteran had kidney stones; however, it did not show that the 
condition began in or was caused by military service.  Thus, 
the Board finds that new and material evidence in this case 
(1) must establish that the veteran's urethral stones 
manifested in service or within one year of separation from 
service; or (2) must establish a nexus between current 
urethral stones and service.  

Evidence received subsequent to the June 2004 rating decision 
in relation to the veteran's claim includes: (1) private 
medical records from Dr. H.W.F., dated from August 1995 to 
November 1995; and (2) an August 2006 lay statement from the 
veteran.  This evidence is new in that it has not previously 
been submitted.  However, the Board finds that the new 
evidence submitted is not material.

Private medical records show that the veteran was treated for 
urethral stones in 1995.  Medical evidence, previously of 
record, already established a current diagnosis of urethral 
stones.  Private medical records dated in 1995 do not show 
that the veteran's urethral stones manifested in service or 
within one year of separation from service, and do not 
otherwise relate urethral stones to service. 

In an August 2006 statement, the veteran described 
recurrences and removal of urethral stones which occurred 
subsequent to a history of recurrent urinary infections.  The 
veteran described current treatment for urethral stones.  
Medical evidence, previously of record, already established 
that the veteran was seen for symptoms of urinary infection 
in July 1963 and June 1965.  The Board notes that this was 
over 10 years after the veteran's separation from service.  
Medical evidence, previously of record, shows that the 
veteran was subsequently diagnosed with kidney stones in the 
left ureter in 1968.  

As noted above, new and material evidence in this case must 
establish that urethral stones manifested in service or 
within one year of separation from service; or must establish 
a nexus between current urethral stones and service.  New 
evidence received since the June 2004 rating decision does 
not show that urethral stones were manifest in service or 
within one year of service, and does not establish a nexus 
between current urethral stones and service.  Thus, new 
evidence submitted in this case is not material.  See 38 
C.F.R. § 3.156(a) (2008). 

D. Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" sufficient 
to reopen a claim of entitlement to service connection for 
urethral stones.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.






ORDER

The application to reopen a claim of entitlement to service 
connection for urethral stones is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


